Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sid Bennet on 4 May 2022.

The application has been amended as follows: 
Claims 1 and 3-25 are pending in the application.
Claim 16 is amended.
In Claim 16, following line 1, add – an electromechanical apparatus including a microprocessor and a computer readable memory, including: --.
In line 4, following, “dimensioned to receive a”, delete, “deck of shuffled cards;” and add – shuffled deck of cards,
wherein the apparatus is configured to determine a verified state of the shuffled deck of cards when a measured weight of the shuffled deck of cards in the card dispensing area compared with a --. 
In line 5, delete, “means for verifying a number of cards in the deck of cards deposited in the card shuffler by determining the measured weight of the deck of cards in the card dispensing area after the deck of cards has been shuffled” and add – weight of the verified deck of cards indicates that a number of cards in the shuffled deck of cards is equal to a same number of cards in the verified deck of cards --.
In line 11, following, “deck of cards is in”, delete, “a” and add – the --.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach a card shuffler that accepts a deck of cards in a receiving area, processes the cards into random sequence, deposits the random ordered cards to a dispensing area, where a scale located in the card dispensing are measures the weight of the deck and a connected processor determines a verification state using the measured weight, and a cover over the dispensing area opens to permit removal of the verified deck.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        5 May 2022